Exhibit 10.9

AMENDMENT TO THE

BANCFIRST CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN

TO COMPLY WITH

CODE SECTION 415 REGULATIONS

ARTICLE I

PREAMBLE

1.1 Authority to Amend. BancFirst Corporation (the “Employer”) pursuant to the
terms of the BancFirst Corporation Employee Stock Ownership Plan (the “Plan”)
hereby amends the Plan’s governing document (the “Plan Document”) pursuant to
its authority as set forth in Section 10.1 of the Plan Document.

1.2 Purpose of Amendment. The purpose of this amendment is to cause the Plan to
comply with Final Regulations published under section 415 of the Internal
Revenue Code.

1.3 Effective date of Amendment. This Amendment is effective for Plan Years
beginning after July 1, 2007.

1.4 Superseding of inconsistent provisions. This Amendment supersedes the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this Amendment. Except as expressly set forth herein, the Plan
Document is ratified in all respects.

ARTICLE II

FINAL SECTION 415 REGULATIONS

2.1 Effective date. The provisions of this Article II shall apply to limitation
years beginning on and after July 1, 2007.

2.2 Actual Compensation paid after severance from employment. Actual
Compensation shall be adjusted, as set forth herein, for the following types of
compensation paid after a Participant’s severance from employment with the
Employer maintaining the Plan (or any other entity that is treated as the
Employer pursuant to Code § 414(b), (c), (m) or (o)). However, amounts described
in subsections (a) and (b) below may only be included in Actual Compensation to
the extent such amounts are paid by the later of 2 1/2 months after severance
from employment or by the end of the limitation year that includes the date of
such severance from employment. Any other payment of compensation paid after
severance of employment that is not described in the following types of
compensation is not considered Actual Compensation within the meaning of Code §
415(c)(3), even if payment is made within the time period specified above.

 

  (a) Regular pay. Actual Compensation shall include regular pay after severance
of employment if:

(1) The payment is regular compensation for services during the participant’s
regular working hours, or compensation for services outside the participant’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments; and



--------------------------------------------------------------------------------

(2) The payment would have been paid to the participant prior to a severance
from employment if the participant had continued in employment with the
Employer.

 

  (b) Leave cashouts and deferred compensation. Leave cashouts shall not be
included in Actual Compensation. Further, deferred compensation shall not be
included in Actual Compensation.

 

  (c) Salary continuation payments for military service participants. Actual
Compensation does not include payments to an individual who does not currently
perform services for the Employer by reason of qualified military service (as
that term is used in Code § 414(u)(1)) to the extent those payments do not
exceed the amounts the individual would have received if the individual had
continued to perform services for the Employer rather than entering qualified
military service.

 

  (d) Salary continuation payments for disabled Participants. Actual
Compensation does not include compensation paid to a participant who is
permanently and totally disabled (as defined in Code § 22(e)(3)).

2.3 Administrative delay (“the first few weeks”) rule. Actual Compensation for a
limitation year shall not include amounts earned but not paid during the
limitation year solely because of the timing of pay periods and pay dates.

2.4 Inclusion of certain nonqualified deferred compensation amounts. If the
Plan’s definition of Compensation for purposes of Code § 415 is the definition
in Regulation Section 1.415(c)-2(b) (Regulation Section 1.415-2(d)(2) under the
Regulations in effect for limitation years beginning prior to July 1, 2007) and
the simplified compensation definition of Regulation 1.415(c)-2(d)(2)
(Regulation Section 1.415-2(d)(10) under the Regulations in effect for
limitation years prior to July 1, 2007) is not used, then Actual Compensation
shall include amounts that are includible in the gross income of a Participant
under the rules of Code § 409A or Code § 457(f)(1)(A) or because the amounts are
constructively received by the Participant.

2.5 Definition of annual additions. The Plan’s definition of “annual additions”
is modified as follows:

 

  (e)

Restorative payments. Annual additions for purposes of Code § 415 shall not
include restorative payments. A restorative payment is a payment made to restore
losses to a Plan resulting from actions by a fiduciary for which there is
reasonable risk of liability for breach of a fiduciary duty under federal or
state law, where participants who are similarly situated are treated similarly
with respect to the payments. Generally, payments are restorative payments only
if the payments are made in order to restore some or all of the plan’s losses
due to an action (or a failure to act) that creates a reasonable risk of
liability for such a breach of fiduciary duty (other than a breach of fiduciary
duty arising from failure to remit contributions to the Plan). This includes
payments to a plan made pursuant to a



--------------------------------------------------------------------------------

 

court-approved settlement, to restore losses to a qualified defined contribution
plan on account of the breach of fiduciary duty (other than a breach of
fiduciary duty arising from failure to remit contributions to the Plan).
Payments made to the Plan to make up for losses due merely to market
fluctuations and other payments that are not made on account of a reasonable
risk of liability for breach of a fiduciary duty are not restorative payments
and generally constitute contributions that are considered annual additions.

 

  (f) Other Amounts. Annual additions for purposes of Code § 415 shall not
include: (1) The direct transfer of a benefit or employee contributions from a
qualified plan to this Plan; (2) Rollover contributions (as described in Code §§
401(a)(31), 402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16));
(3) Repayments of loans made to a participant from the Plan; and (4) Repayments
of amounts described in Code § 411(a)(7)(B) (in accordance with Code §
411(a)(7)(C)) and Code § 411(a)(3)(D) or repayment of contributions to a
governmental plan (as defined in Code § 414(d)) as described in Code §
415(k)(3), as well as Employer restorations of benefits that are required
pursuant to such repayments.

 

  (g) Date of tax-exempt Employer contributions. Notwithstanding anything in the
Plan to the contrary, Employer contributions are treated as credited to a
participant’s account for a particular limitation year only if the contributions
are actually made to the plan no later than the 15th day of the tenth calendar
month following the end of the calendar year or fiscal year (as applicable,
depending on the basis on which the Employer keeps its books) with or within
which the particular limitation year ends.

2.6 Change of limitation year. The limitation year may only be changed by a Plan
amendment. Furthermore, if the Plan is terminated effective as of a date other
than the last day of the Plan’s limitation year, then the Plan is treated as if
the Plan had been amended to change its limitation year.

2.7 Excess Annual Additions. Notwithstanding any provision of the Plan to the
contrary, if the annual additions (within the meaning of Code § 415) are
exceeded for any participant, then the Plan may only correct such excess in
accordance with the Employee Plans Compliance Resolution System (EPCRS) as set
forth in Revenue Procedure 2006-27 or any superseding guidance, including, but
not limited to, the preamble of the final § 415 regulations.

2.8 Aggregation and Disaggregation of Plans.

 

  (h) For purposes of applying the limitations of Code § 415, all defined
contribution plans (without regard to whether a plan has been terminated) ever
maintained by the Employer (or a “predecessor Employer”) under which the
participant receives annual additions are treated as one defined contribution
plan. The “Employer” means the Employer that adopts this Plan and all members of
a controlled group or an affiliated service group that includes the Employer
(within the meaning of Code §§ 414(b), (c), (m) or (o)), except that for
purposes of this Section, the determination shall be made by applying Code §
415(h), and shall take into account tax-exempt organizations under Regulation
Section 1.414(c)-5, as modified by Regulation Section 1.415(a)-1(f)(1). For
purposes of this Section:

(1) A former employer is a “predecessor employer” with respect to a participant
in a plan maintained by an employer if the employer maintains a plan under which
the participant had accrued a benefit while performing services for the former
employer, but only if that benefit is provided under the plan maintained by the
employer. For this purpose, the formerly affiliated plan rules in Regulation
Section 1.415(f)-1(b)(2) apply as if the employer and predecessor employer
constituted a single employer under the rules described in Regulation
Section 1.415(a)-1(f)(1) and (2) immediately prior to the cessation of
affiliation (and as if they constituted two, unrelated employers under the rules
described in Regulation Section 1.415(a)-1(f)(1) and (2) immediately after the
cessation of affiliation) and cessation of affiliation was the event that gives
rise to the predecessor Employer relationship, such as a transfer of benefits or
plan sponsorship.



--------------------------------------------------------------------------------

(2) With respect to an employer of a participant, a former entity that antedates
the employer is a “predecessor Employer” with respect to the participant if,
under the facts and circumstances, the Employer constitutes a continuation of
all or a portion of the trade or business of the former entity.

 

  (i) Break-up of an affiliate Employer or an affiliated service group. For
purposes of aggregating plans for Code § 415, a “formerly affiliated plan” of an
Employer is taken into account for purposes of applying the Code § 415
limitations to the Employer, but the formerly affiliated plan is treated as if
it had terminated immediately prior to the “cessation of affiliation.” For
purposes of this paragraph, a “formerly affiliated plan” of an Employer is a
plan that, immediately prior to the cessation of affiliation, was actually
maintained by one or more of the entities that constitute the Employer (as
determined under the Employer affiliation rules described in Regulation
Section 1.415(a)-1(f)(1) and (2)), and immediately after the cessation of
affiliation, is not actually maintained by any of the entities that constitute
the Employer (as determined under the Employer affiliation rules described in
Regulation Section 1.415(a)-1(f)(1) and (2)). For purposes of this paragraph, a
“cessation of affiliation” means the event that causes an entity to no longer be
aggregated with one or more other entities as a single Employer under the
Employer affiliation rules described in Regulation Section 1.415(a)-1(f)(1) and
(2) (such as the sale of a subsidiary outside a controlled group), or that
causes a plan to not actually be maintained by any of the entities that
constitute the Employer under the Employer affiliation rules of Regulation
Section 1.415(a)-1(f)(1) and (2) (such as a transfer of plan sponsorship outside
of a controlled group).

 

  (j)

Midyear Aggregation. Two or more defined contribution plans that are not
required to be aggregated pursuant to Code § 415(f) and the Regulations
thereunder as of the first day of a limitation year do not fail to satisfy the



--------------------------------------------------------------------------------

 

requirements of Code § 415 with respect to a participant for the limitation year
merely because they are aggregated later in that limitation year, provided that
no annual additions are credited to the participant’s account after the date on
which the plans are required to be aggregated.

Executed this 25th day of June, 2009.

 

BANCFIRST CORPORATION /s/ Joe T. Shockley, Jr.                 (Signature) Joe
T. Shockley, Jr. Executive Vice President Chief Financial Officer